           Case 1:20-cr-00563-JPO Document 111 Filed 12/28/20 Page 1 of 1


                              Z​EMAN​ & W​OMBLE​, LLP
K​EN​ W​OMBLE                                                                    P (718) 514 - 9100
20 V​ESEY​ S​T​., R​M​. 400                                                      F (917) 210 - 3700
N​EW​ Y​ORK​, NY 10007                                                   ​WOMBLE​@​ZEMANWOMBLELAW​.​COM
                                      WWW​.​ZEMANWOMBLELAW​.​COM




VIA ECF & EMAIL                                                               December 28, 2020

Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:      United States v. Dominique Green, 2​ 0 Cr. 563 (JPO)


Dear Judge Oetken,

        I submit this letter, on behalf of my client, Dominique Green, requesting a modification
of his bail conditions. Someone driving Mr. Green’s car got into an auto accident in New Jersey
recently. The vehicle had to be towed to a lot in Jersey City, New Jersey, and the tow lot will
only release the vehicle to Mr. Green. I am requesting that Mr. Green’s bail conditions be
modified to allow him to travel to New Jersey for the sole purpose of retrieving his vehicle. We
would request that this modification be in place for this week, between today, December 28,
2020 and Wednesday, December 30, 2020. Mr. Green will, of course, travel directly to the tow
lot in New Jersey and return to New York immediately once his vehicle has been released.

       Counsel has conferred with his pretrial services officer and she has no objection to this
request.

         Thank you for your consideration of this request.


 Granted.
 So ordered: Dec. 28, 2020                                    Respectfully,

                                                              /s/ Ken Womble
                                                              Counsel for Dominique Green

Cc:      AUSA Emily Johnson
         USPTSO Bernisa Mejia
